Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 4, 6, 8-9, 11, 13, 16, 18, 20, 22-23, 25-38, 42-44, 46-54, and 58-70 were canceled. 
Claims 1, 3, 5, 7, 10, 12, 14-15, 17, 19, 21, 24, 39-41, 45, and 55-57 are pending and under consideration.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 3, 5, 7, 10, 12, 14-15, 17, 19, 21, 24, 39-41, 45, and 55 drawn to a soluble, multivalent, multispecific Wnt surrogate molecule, wherein the Wnt surrogate molecule comprises: (i) one or more region that specifically binds to one or more Frizzled (Fzd) receptor (a Fzd binding region); and (ii) one or more region that specifically binds to a Low-density lipoprotein (LDL) receptor-related protein 5 (LRP5) and/or a Low-density lipoprotein (LDL) receptor-related protein 6 (LRP6) (a LRP5/6 binding region).
Group II, claim(s) 56-57 drawn to a method for agonizing a Wnt signaling pathway in a cell, comprising contacting the cell the Wnt surrogate molecule according to claim 1 or a method for treating a subject having a disease or disorder associated with reduced Wnt signaling, comprising administering to the subject an effective amount of the Wnt surrogate molecule according to claim 1. 
 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature linking Groups I-II appears to be a soluble, multivalent, multispecific Wnt surrogate molecule, wherein the Wnt surrogate molecule comprises: (i) one or more region that specifically binds to one or more Frizzled (Fzd) receptor (a Fzd binding region); and (ii) one or more region that specifically binds to a Low-density lipoprotein (LDL) receptor-related protein 5 (LRP5) and/or a Low-density lipoprotein (LDL) receptor-related protein 6 (LRP6) (a LRP5/6 binding region).
However, US2017/0306029 (PTO-892) teaches that the molecules of the invention are water soluble; bind with high affinity to both (i) frizzled (Fzd) proteins and (ii) Lrp5/6; and directly activate canonical wnt pathway signaling (paragraph 011).  Therefore, the technical feature linking the inventions of groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
Accordingly, groups I-II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Species Election I: Applicant must elect a single species of anti-Fzd antibody disclosed in Table 1, page 40. 
Species Election II: Applicant must elect a single species of anti-LRP5/6 antibody disclosed in Table 2, page 94. 
Species Election III: Applicant must elect a single species of Wnt surrogate sequence corresponding to the elected species of anti-Fzd antibody and anti-LRP5/6 antibody elected above (e.g. a single species disclosed in Table 3, page 171). 
Species Election IV: Applicant must elect a single species of the surrogate molecule structure corresponding to the elected species in Species Election III above (e.g. a single species of structure as claimed in claim 45). 

The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the different species of binding proteins as claimed are comprised of distinct amino acid sequences that bind to different binding targets.  Applicant is required, in reply to this action, to elect a single species of a binding protein comprising one or a distinct combination of amino acid sequences of distinct binding sites and linkers to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643   

/Brad Duffy/Primary Examiner, Art Unit 1643